DETAILED ACTION
This is a first office action in response to application 17/394,648 filed on August 15, 2021 in which claims 1-16 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2020-135747 filed on August 11, 2020.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. 8,670,148 to Murakami et al. (“Murakami”).
Regarding claim 1, Murakami discloses an image processing apparatus (the MFP 1 of the printing system 100 depicted in Fig. 1) configured to perform processing according to a job comprising: 
a detection unit configured to detect a change in job information which is information related to the job (Murakami, Fig. 6 and column 7/lines 4-5: at step S103, it is determined whether the print job received at step S101 has been cancelled); and 
a generation unit configured to generate a log related to the processing of the job (Murakami, Fig. 6 and column 8/lines 31-35: at step S107, the MFP generates page information, adds the page information to executed-job processing information, and stores the resultant information in the history information storage unit 17), 
wherein in a condition that the job includes a plurality of pages (Fig. 6 and column 7/lines 1-3: a page counter is set to “1” at step S101 and is incremented at step S109; this suggest that pint jobs processed commonly include a plurality of pages), 
in a case where the change in the job information is not detected by the detection unit, the generation unit generates one log with the job as a unit (Murakami, Fig. 6 and column 7/lines 4-7, Fig. 7, steps S206 and S207: the executing print job being cancelled indicates a change in the job information; accordingly, “NO” at step S104 corresponds to “a case where the change in the job information is not detected”; the logic loops through steps S105-S109 until all pages of the print job have been processed; column 8/lines 31-35: the information stored in the history information storage unit 17 at step 107 reflects information for the entire job, i.e., all the job pages) and 
in a case where the change in the job information is detected by the detection unit, the generation unit generates a log even during the job based on job information before the change (Murakami, Fig. 6 and column 9/lines 17-28: “YES” at step S104 corresponds to “a case where the change in the job information is detected”; the logic executes steps S112-S115 until all pages of the print job have been processed and then further executes steps S116-S188; column 9/lines 43-57: at step S114, the controller stores the cancelled-job processing information in the history information storage unit 17; Fig. 9: the cancelled job processing information is based on information before the cancellation).  
Regarding claim 2 (dependent on claim 1), Murakami discloses the generation unit generates a log as of a point where the job ends regardless of the change in the job information (Murakami, Fig. 6: the executed-job information and the cancelled-job information are stored at steps S110 and S116 after all the pages in the print job have been processed). 
Claim 15 is directed to a method for controlling an image processing apparatus of claim 1 and is rejected on similar grounds.
Claim 16 is directed to a non-transitory computer-readable storage medium storing a program which causes a computer configured to perform processing according to the method of claim 15.
Murakami discloses such non-transitory computer-readable medium (Murakami, Fig. 2: the function information storage unit 15 of MFP 1) and the claim is further rejected based on the grounds of rejection used above to reject method claim 15.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of U.S. Pat. 9,542,141 to Nakayama (“Nakayama”).
Regarding claim 5 (dependent on claim 1), Murakami discloses 
a control unit configured to store the generated log in a storing unit inside the image processing apparatus (Murakami, Fig. 6, column 8/lines 31-35 and column 9/lines 44-48: the executed-job information and the cancelled-job information are stored at steps S110 and S116 in the history information storage unit 17) but is silent about transmitting the log to a server.
However, Nakayama discloses a transmission unit configured to transmit a print job log stored in the storing unit on a printer to a server (Nakayama, Figs. 1, 3 and column 4/lines 42-45).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provided for transmitting a print log from Murakami’s MFP 1 to Murakami’s server 2, as taught by Nakayama, to consolidate log information on the server and save MFP memory. 
Regarding claim 6 (dependent on claim 5), Murakami and Nakayama disclose wherein in the case of transmitting the log by the transmission unit, the control unit deletes the log from the storing unit (Nakayama, Fig. 3 and column 5/lines 29-32) and in a case where the transmission unit is incapable of transmitting the log, the control unit does not delete the log from the storing unit (Nakayama, Fig. 3: if for some reason, the transmission of the job log to the server at step S105 is unsuccessful, no notification from the server would have been received at step S107 and the execution will return back to step S107 thereby not deleting the job log at step S110).  
Regarding claim 7 (dependent on claim 6), Murakami discloses wherein in a case where the log stored in the storing unit reaches an upper limit to a storage area, the control unit limits use of the image processing apparatus (any memory being limited, in the common case in which the memory available for storage of the print log is exhausted an error will occur when attempting to store further print log information and the print logging function on the MFP would be compromised). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of U.S. Pub. 2009/0009809 to Kita (“Kita”). 
Regarding claim 13 (dependent on claim 1), Murakami is silent about the image processing apparatus performing the processing according to a plurality of jobs and records the log with the plurality of jobs as a unit.
However, Kita teaches such a function (Kita, Fig. 6 and [0026]: job history item data for one or more jobs are stored into an intermediate buffer in RAM and are periodically stored as a unit into an HDD).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provided for job history item data for one or more jobs to be first stored into intermediate RAM memory, as taught by Kita, in Murakami’s MFP, to reduce the number of HDD read/write operations, for example. 

Indication of Allowable Subject Matter
Claims 3, 4, 8-12 and 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 3 recites 
generating a log as of the first point in time in a case where the change in the job information is detected at a first point in time, and 
generating a log from the first point in time to the second point in time in a case where the change from the first point in time in the job information is detected at a second point in time which is a point later than the first point in time.  
Claim 4 recites 
generating logs by dividing job information into job information before the change and job information after the change, and 
the divided and generated logs having a same job identifier.  
Claim 8 recites generating a log which does not include a number of printed sheets for each item which can be defined using the job information.  
Claim 14 recites the job information being predetermined job information which is a target for a division of the log, 
in the case of detecting a change in the predetermined job information, generating a log based on the job information before the change even during the processing of the job and in the case of detecting a change in job information different from the predetermined job information by the detection unit, not generating a log based on the change in the different job information.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record.
Claims 9-12 are allowed as dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674